                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TROY LEE PERKINS,                               )
    ID #1480826,                                )
          Plaintiff,                            )
vs.                                             )   No. 3:16-CV-2437-M
                                                )
LORIE DAVIS, et al.,                            )
          Defendants.                           )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment this action will be summarily dismissed with

prejudice under 28 U.S.C. § 1915A(b)(1), or in the alternative, until the plaintiff satisfies the

conditions in Heck v. Humphrey, 512 U.S. 477 (1994).

       SIGNED this 3rd day of October, 2018.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
